Main, J.
The purpose of this action was to recover damages for personal injuries sustained by one of the plaintiffs, M. Elizabeth Anderson, on account of the negligence of the defendant. The cause was tried to the court and a jury, and resulted in a verdict in favor of the plaintiffs in the sum of $100. Motion for a new trial being made and overruled, judgment was entered upon the verdict. The defendant appeals.
One of the grounds stated in the motion for a new trial, and the only one here necessary to notice, was misconduct of the prevailing party. The misconduct complained of was the false testimony of Mrs. Anderson upon a matter which affected her credibility only. The negligence of the city, the fact of the injury, and the extent thereof were established by the testimony of disinterested witnesses. If the testimony of Mrs. Anderson were disregarded in its entirety, the evidence would sustain a more substantial recovery than that *557awarded by the jury. The appellant offered no evidence upon the trial in its own behalf. The cross-examination of Mrs. Anderson made it very apparent that she was not telling the truth as to the date of her marriage. The trial court was of the opinion that this gave an unfavorable aspect to the case and caused the failure to recover more than the amount mentioned. It was not an abuse of discretion on the part of the trial judge to decline to grant the motion for a new trial. It must be remembered that this is not a case where the false testimony related to any material fact which was essential to a recovery or the amount thereof.
The judgment will be affirmed.
Ellis, C. J-, Parker, Fullerton, and Webster, JJ., concur.